Citation Nr: 1036886	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's 
surviving spouse for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to March 1954.  
He died in March 2003.  The appellant seeks surviving spouse 
benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
wherein the RO determined that the appellant could not be 
recognized as the Veteran's surviving spouse for purposes of 
receiving VA benefits.  

The appellant presented testimony at a personal hearing in 
February 2010 before the undersigned Veterans Law Judge.  A copy 
of the transcript is in the claims file.   
 
Additional evidence was received after the issuance of the 
statement of the case in July 2009, without a waiver of the right 
to have the additional evidence reviewed by the RO.  As the 
additional evidence is duplicative of evidence already of record 
and/or it does not have a bearing on the appellate issue as it 
does not pertain to the nature of the relationship between the 
Veteran and the appellant for purposes of recognition of the 
appellant as the Veteran's surviving spouse for VA death 
benefits, a referral of the additional evidence to the RO for 
initial consideration is not warranted.  38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in September 1956.

2.  The appellant's marriage to the Veteran was terminated by 
divorce in November 1987.

3.  The Veteran died in March 2003.

4.  The Veteran and appellant did not have a deemed valid 
marriage.


CONCLUSION OF LAW

The criteria are not met to recognize the appellant as the 
Veteran's surviving spouse for VA death benefits' purposes.  38 
U.S.C.A. §§ 101(3), 103, 1102, 1304 (West 2009); 38 C.F.R. §§ 
3.1(j), 3.50, 3.52, 3.54 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that she should be recognized as the 
Veteran's surviving spouse for purposes of entitlement to VA 
death benefits.  

The appellant and the Veteran were legally married in September 
1956.  Three children were born to the appellant and the Veteran.  
In September 1971, the Veteran was granted pension benefits and 
declared incompetent for VA purposes.  The appellant was assigned 
as the Veteran's payee.  

In November 1987, the appellant and the Veteran divorced due to 
mutual consent.  The Veteran notified VA of his divorce from the 
appellant and his compensation was adjusted accordingly.  
Following their divorce, the Veteran's son was named as his legal 
custodian.  Subsequent VA records reflect that the Veteran 
reported his marital status as "not married."  

In March 2003, the Veteran presented to a VA examination 
accompanied by a nursing home attendant.  He had been living in a 
nursing home for 6 months.  It was noted that prior to being 
placed in a nursing home, the Veteran was homeless and was living 
in a car.    

On the date of his death, the Veteran was taken to the VA 
Hospital by his foster mother.  The Veteran's death certificate 
reported his marital status as divorced.  The Veteran's address 
on his death certificate, prior to being hospitalized in an 
institution, matched the address of the certificate's informant, 
his son.  

In a sworn affidavit in January 2007, the appellant testified 
that she was married to the Veteran for 31 years and divorced him 
in 1987 because he was abusive.  In August 2008, the appellant 
reported that after their divorce, she had lived with the Veteran 
for approximately 8 years. 

In support of her claim, the appellant submitted witness 
statements from AA and CV dated in October 2007, wherein they 
indicated that they had known the appellant and the Veteran for 
over 35 years as friends and neighbors.  They reported that the 
Veteran and the appellant had lived continuously at the 
appellant's address from 1956 until 2006.  AA added that the 
Veteran frequented the appellant's home and they appeared to be 
husband and wife.  

In subsequent statements and at the February 2010 personal 
hearing, the appellant reported that she cohabitated with the 
Veteran until his death.  She stated that she was not aware that 
the laws in Puerto Rico required a legal ceremony for a valid 
marriage.  The appellant testified that the Veteran forced her to 
divorce him, although they continued to live together as husband 
and wife.  The appellant asserted that following their divorce, 
neither the Veteran nor she had remarried, and while they 
continued to cohabitate, they did not share ownership of real 
property or a bank account, and the Veteran demanded payment from 
the appellant for the living arrangements.  

VA death benefits, including death pension, death compensation 
and DIC, are payable to a Veteran's surviving spouse under 
certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).

A surviving spouse means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the Veteran at the time of the 
Veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits purposes, 
a marriage means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the law 
of the place where the parties resided when the right to benefits 
accrued.  38 C.F.R. § 103(c); 38 C.F.R. § 3.1(j).  The appellant 
has the burden to establish her status as a rightful claimant.  
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

In this case, the record clearly indicates that the appellant and 
the Veteran were divorced at the time of his death, this fact is 
not in dispute.  The appellant also does not dispute the validity 
of their divorce.  A valid marriage between the appellant and the 
Veteran at the time of his death is a basic requirement for 
recognition as his surviving spouse.  Only a "surviving spouse" 
may qualify for pension, compensation, or DIC benefits, and at 
the time of the Veteran's death in March 2003, the appellant was 
not married to him.  The legal criteria governing the status of a 
deceased Veteran's widow as a surviving spouse are clear and 
specific, and the Board is bound by them.

The record does not reflect, and the appellant does not contend, 
that she and the Veteran underwent a marriage that was valid 
under the law of the place where the parties resided, Puerto 
Rico.  Rather, the appellant essentially contends that she and 
the Veteran had a marriage that met the requirement of a "deemed 
valid" marriage under 38 C.F.R. § 3.52 that should be recognized 
by VA.  Specifically, the appellant argues that she should be a 
"deemed valid widow" of the Veteran based on her continuous and 
open cohabitation with the Veteran as husband and wife after the 
divorce.

Pertinent regulations provide that, where an attempted marriage 
is invalid by reason of legal impediment, VA law allows for 
certain attempted marriages to be "deemed valid" if certain legal 
requirements are met.  Basically, such an attempted marriage will 
be "deemed valid" if: (a) the attempted marriage occurred one 
year or more before the Veteran died; and (b) the claimant 
entered into the marriage without knowledge of the impediment; 
and (c) the claimant cohabited with the Veteran continuously from 
the date of the attempted marriage until his death; and (d) no 
claim has been filed by a legal surviving spouse who has been 
found entitled to gratuitous death benefits.  38 U.S.C.A. § 
103(a); 38 C.F.R. § 3.52.

Similar to the argument advanced by the appellant in the present 
case, in VAOPGCPREC 58-91, the appellant alleged a common-law 
marriage with the Veteran.  In discussing the case, the General 
Counsel noted that common-law marriages were not recognized in 
Puerto Rico.  See Ayuso-Morales v. Secretary of Health and Human 
Services, 677 F.2d 146, 147 (1982); see also United States v. 
Ortiz-Graulau, 397 F. Supp. 2d 345, 349 (D. P.R. 2005).  The 
General Counsel opinion held that 38 U.S.C.A. § 103(a) provides, 
in part, that a claimant that enters into a marriage with a 
Veteran, without knowledge of the existence of a legal impediment 
to that marriage, and thereafter cohabitated with the Veteran for 
one year or more immediately preceding the Veteran's death, such 
marriage will be deemed to be valid.  The opinion further held 
that the requirement for a marriage ceremony by a jurisdiction, 
that does not recognize common-law marriage, constitutes a legal 
impediment to such a marriage for purposes of 38 U.S.C.A. § 
103(a).

In this case, while the appellant claims that after their divorce 
in 1987, she and the Veteran lived together as husband and wife 
until his death in 2003, there are many negative indications of 
record that tend to contradict this assertion.  The information 
provided by the appellant herself as to their cohabitation is not 
only internally inconsistent across several of her statements, 
but with the records on file.  While the appellant contends she 
cohabitated with the Veteran continuously from 1956 to 2003, she 
also reported living with the Veteran for no more than 8 years 
following their divorce, a substantial difference in time.  
Moreover, on VA examination in March 2003, it was noted that the 
Veteran had been living in a nursing home for 6 months, and prior 
to being placed in a nursing home, he was homeless and was living 
in a car.  On the date of his death, the Veteran was taken to the 
VA Hospital by his foster mother.  The Veteran's death 
certificate reported his marital status as divorced.  The 
Veteran's address on his death certificate, prior to being 
hospitalized in an institution, matched the address of the 
certificate's informant, his son.  The information provided by 
the appellant is not credible when considered with the other 
evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that when determining the credibility of lay 
statements, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant).

The Board has also considered the statements of AA and CV to the 
extent they allege that the Veteran and the appellant lived 
together continuously at the appellant's address from 1956 until 
2006.  Notably, while AA reported that the Veteran and the 
appellant lived together at the same address, she also indicated 
that the Veteran frequented the appellant's home.  More 
importantly, however, despite their purported familiarity with 
the Veteran and the appellant, AA and CV reported that the 
Veteran resided at the appellant's address until 2006, 3 years 
after his death.  Given the inconsistencies in the statements, 
the Board finds that the statements and testimony of the 
appellant and her supporters lack credibility, and that the 
evidence as a whole shows that the appellant and the Veteran were 
not involved in a relationship as husband and wife from their 
divorce in 1987 until his death in 2003.

Even if the Veteran and the appellant had lived together for some 
period of time following a legal divorce, that would not be 
sufficient to establish a deemed valid marriage.  There must be a 
factual belief in a legally valid marriage of duration at least 
one year prior to the Veteran's death.  In this regard, as well, 
the evidence clearly weighs against the appellant's claim.  The 
appellant's statements and testimony, as well as the Veteran's 
own statements following their divorce in 1987, show a specific 
intention to divorce and remain divorced.  In this regard, while 
the appellant has recently claimed that the Veteran forced her to 
divorce him, documents contemporary with the divorce reflect that 
it was by mutual consent of the parties.  Moreover, following 
their divorce, the Veteran notified VA of his divorce from the 
appellant and thereafter he held himself out as divorced or not 
married.  The evidence also shows that his son was named as his 
legal custodian.  As such, the appellant cannot be considered the 
Veteran's surviving spouse for VA benefit purposes, because there 
was no "attempted marriage" as required by 38 C.F.R. § 3.52.

In sum, the Board finds that the criteria for recognition as a 
surviving spouse have not been met.  First, there is no current 
legal, ceremonial marriage because the Veteran and the appellant 
divorced in 1987.  Second, there is no common law marriage 
because common law marriage is not recognized in Puerto Rico.  
See 38 C.F.R. § 3.1(j); see also Ayuso-Morales, 677 F.2d at 147.  
Third, there is no "deemed valid" marriage because although the 
appellant stated that she and the Veteran lived together as 
husband and wife until his death, the evidence of record 
contradicts the appellant's assertion and supports a finding that 
there was a clear intent to be divorced and not remarry.  
Moreover, although the appellant has stated that she was not 
aware of any legal impediment to marriage, here, the non-
recognition of common law marriage in Puerto Rico and the 
earlier, legal, ceremonial marriage and subsequent divorce 
contradicts that assertion.  38 C.F.R. §§ 3.52, 3.205(c); see 
also Smith v. Derwinski, 1 Vet. App. 235, 237- 38 (1991) (holding 
that credibility is a factual determination for the Board); see 
also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that 
when determining the credibility of lay statements, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).  Accordingly, the appellant is not entitled 
recognition as a surviving spouse of the Veteran. 

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the Veteran's surviving spouse for VA purposes.  
Therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

VA's duty to assist is not applicable to matters in which the 
law, and not the evidence, is dispositive.  Mason v. Principi, 16 
Vet. App. 129 (2002).  VA will refrain from providing assistance 
in obtaining evidence where the claimant is ineligible for the 
benefits sought because of lack of qualifying service, lack of 
Veteran status, or other lack of legal eligibility.  38 C.F.R. § 
3.159(d) (2009).  When there is extensive factual development in 
a case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his claim, 
VA's duty to assist does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(West 2002 & Supp. 2009) (VA not required to provide assistance 
if no reasonable possibility exists that such assistance would 
aid in substantiating the claim); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Moreover, this decision results in a denial of 
recognition as the Veteran's surviving spouse for purposes of VA 
death benefits and any failure to provide notice as to the 
effective date and rating criteria is harmless error.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In any event, without deciding that the notice provisions of the 
law apply, the Board finds that each of the content requirements 
of notice has been fully satisfied.  VA satisfied the duty to 
notify by means of correspondence dated in May 2007; a decision 
in August 2008; and a statement of the case in July 2009.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  There is no 
indication from the appellant of any outstanding relevant records 
that have not been associated with the claims folder.  The Board 
concludes that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the appellant's claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
entitlement to VA death benefits.  No further assistance to the 
appellant with the development of evidence is required.  
 




ORDER

The claim for recognition of the appellant as the Veteran's 
surviving spouse for purposes of receiving VA death benefits is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


